COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In the Interest of L.C. and S.C., Minor Children

Appellate case number:    01-21-00521-CV

Trial court case number: 2020-28443

Trial court:              247th District Court of Harris County

       On January 11, 2022, this Court advised Appellant Erna Aletta Cox that her appeal could
be dismissed for lack of jurisdiction unless she filed a response by January 21, 2022
demonstrating by citation to the law that this Court has jurisdiction over this appeal. See TEX. R.
APP. P. 42.3(a), 43.2(f). On January 20, 2022, Appellant filed a motion for extension of time,
asking for an additional week in which to respond to the notice. Appellant’s motion is granted.
Appellant’s response to this Court’s notice on jurisdiction is due January 28, 2022.

        Appellant is instructed again to abide by Texas Rule of Appellate Procedure 9.9 and to
refrain from filing any motion or other document that identifies the birth date, home address, or
name of anyone who was a minor when the underlying suit was filed unless permitted by Rule
9.9.

       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                     Acting individually


Date: January 21, 2022